Exhibit 10.1
[recoveryenergyi.gif]1515 Wynkoop Street | Suite 200 | Denver | CO | 80202
 

 
March 29, 2011
 


 
Tyler Runnels
T.R. Winston & Company, LLC
376 Main Street
Bedminster, New Jersey 07921


Re:  Recovery Energy, Inc. Warrants
 
Dear Tyler:
 
This letter confirms that Recovery Energy, Inc. ("Recovery") agrees with your
proposal that Recovery will waive the call provision contained in Section 1(f)
of all warrants held by each participating warrant holder who exercises for cash
by March 31, 2011  a number of warrants equal to 20% of the $1.50 warrants
issued on May 28, 2010 to such holder.  Shares issued upon exercise of $1.50
warrants will be issued pursuant to Recovery's effective S-1 registration
statement and will be freely trading and DWAC transferred into each holder's
account.   Shares issued upon exercise of $2.20 warrants will be restricted and
issued in certificated form with appropriate legends.
 
Sincerely,
 
 
Roger A. Parker
Chief Executive Officer


 


 


 


 


 